Citation Nr: 0028920	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  95-41 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1960 to 
February 1961, from June 1964 to June 1967, and from June 
1968 to June 1971.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).  It was remanded in March 1998 for procedural 
development, and again in July 2000 in order to ascertain 
whether the appellant desired to appear at a personal 
hearing.  The appellant responded in July 2000 that he did 
not wish to have a hearing on his appeal.  


FINDINGS OF FACT

1.  The appellant is a combat veteran of the Vietnam War and 
may be presumed to have been exposed to Agent Orange.  

2.  Peripheral neuropathy is not shown to have been present 
in service or until many years after June 1971, when the 
appellant indicates he left Vietnam and would have been last 
exposed to Agent Orange.  

3.  There is no competent evidence of a nexus between the 
appellant's current peripheral neuropathy and inservice 
disease or injury.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was neither incurred in or 
aggravated by service, and can not be presumed to been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (2000).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for peripheral neuropathy.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has peripheral neuropathy that 
developed as a result of his exposure to Agent Orange in 
Vietnam.  He testified at his May 1997 Regional Office 
hearing that he began experiencing tingling in his fingers 
and toes during his tour of active duty in Vietnam.  

The appellant's active duty included service in Vietnam 
during the Vietnam era.  The regulations pertaining to Agent 
Orange exposure, expanded to include all herbicides used in 
Vietnam, provide for a presumption of exposure to herbicide 
agents for veterans who served on active duty in Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 C.F.R. § 3.307(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  Note 2: For purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury of disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  Nothing in this 
section shall be construed as shifting from the claimant to 
the Secretary the burden specified in subsection (a) of this 
section.  38 U.S.C.A. § 5107 (b).  

VA medical records show that peripheral neuropathy was first 
reported as a possible diagnosis in October 1991.  An October 
1991 neurological evaluation during a period of VA 
hospitalization from October to November 1991 indicated that 
the appellant gave a history of distal paresthesias and gait 
difficulties over the previous six months, with the symptoms 
having been progressive and increasingly prominent during the 
period.  The conclusion was that the appellant probably had 
peripheral neuropathy.  Subsequently dated VA medical records 
(a January 2000 psychiatric examination) and private medical 
records (a May 1998 neurological evaluation from A. 
Naaalbandian, M.D.) diagnosed peripheral neuropathy.  Because 
the initial manifestation of peripheral neuropathy (even if 
it were diagnosed as acute or subacute, which it is not) is 
not shown until 1991, which was many years after the 
appellant's departure from Vietnam in 1971, he does not meet 
the criteria set out in 38 C.F.R. § 3.307(a)(6)(ii) and Note 
2 of 38 C.F.R. § 3.309(e), and is, therefore, not entitled to 
a presumption that his peripheral neuropathy was caused by 
exposure to Agent Orange while he was in Vietnam.  

The United States Court of Appeals for the Federal Circuit 
ruled that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994). 

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and peripheral neuropathy becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for peripheral neuropathy.  The first element 
required to show a well-grounded claim is met because the 
medical evidence shows that he has been diagnosed with 
peripheral neuropathy since 1991.  The second element of 
Caluza is met because the appellant claims that he has been 
experiencing the symptoms of peripheral neuropathy (tingling 
in his fingers and toes) since service.  

However, the third element of Caluza is not met because the 
appellant fails to show the required nexus between his 
current peripheral neuropathy and any injury or disease in 
service.  There is no medical evidence establishing a link of 
the peripheral neuropathy to the appellant's active military 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Franko v. Brown, 4 Vet. App. 502, 505 (1993).  The 
Board notes that the service medical records do not show the 
presence of peripheral neuropathy nor is there medical 
evidence demonstrating the manifestation of peripheral 
neuropathy within the first year after service.  

Although the appellant has presented statements and testimony 
regarding his peripheral neuropathy, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings regarding any 
etiological relationship of his peripheral neuropathy to 
service.  Consequently, his lay statements, while credible 
with regard to his subjective complaints and history, are not 
competent evidence for the purpose of showing a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for peripheral 
neuropathy is plausible or otherwise well grounded.  
Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in April 
1997.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make this claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for peripheral 
neuropathy on the basis that it was not well grounded, the 
Board concludes that this error was not prejudicial to him.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

The claim for service connection for peripheral neuropathy is 
denied.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

